Citation Nr: 0124059	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active naval service from June 1952 to May 
1972.  He died in June 1998; the appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death.  

In February 2001, the Board remanded the case to the RO for 
further development to include a letter to appellant 
requesting that she identify and/or provide relevant medical 
records and a medical opinion regarding the veteran's cause 
of death.  Such action is now complete, and the case is again 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran died of atherosclerotic cardiovascular 
disease (ASHD) in 1998.

2.  At the time of his death, the veteran was service 
connected for asbestosis, which is not shown to have either 
caused or contributed to his fatal ASHD.


CONCLUSION OF LAW

A service-connected disability did not cause or substantially 
or materially contribute to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was exposed to asbestos during his 20-year career 
in the Navy.  

November 1986 private medical records indicated that the 
veteran had a combined obstructive and restrictive pulmonary 
disability.  

On June 1987 VA medical examination, the veteran complained 
of worsening dyspnea as well as frequent colds and 
respiratory infections.  The examiner noted chronic 
obstructive pulmonary disease (COPD) and moderately severe 
restrictive and obstructive lung disease most likely 
resulting from in-service asbestos exposure. An associated 
radiologic study report revealed bilateral pleural 
thickening, pulmonary fibrosis and emphysema bilaterally, and 
a normal heart.

By August 1987 rating decision, the RO granted service 
connection for asbestosis and rated it 30 percent disabling, 
effective January 12, 1987.

An October 1989 x-ray report reflected that the veteran's 
condition had not changed and that findings were similar to 
those found in a June 1987 radiologic study.

The death certificate indicates that he died at his place of 
residence in June 1998, and lists the cause of death as ASHD.  

In August 1998, the appellant filed a claim of service 
connection for the cause of the veteran's death.  She 
asserted that medication her husband took for his service-
connected "pneumoniosis" contributed to his heart 
condition, causing his death.  

By September 1998 decision, the RO denied service connection 
for the cause of the veteran's death.  In her October 1998 
notice of disagreement, she indicated that no autopsy was 
accomplished after her husband died, and she questioned how 
the medical examiner arrived at the conclusion that the cause 
of his death was ASHD.

In February 2001, the Board remanded the case for further 
development to include a letter to appellant requesting that 
she identify and/or provide relevant medical records and a 
medical opinion regarding the veteran's cause of death and 
how his service-connected disability might have been related 
to the cause of his death.  

That month, the RO contacted the appellant asking that she 
identify or provide any treatment records that might indicate 
that asbestosis was a direct or contributory cause of the 
veteran's death and identify or provide any treatment records 
regarding ASHD.  The RO further informed the appellant that 
she was encouraged to supply copies of any medical evidence 
pertinent to the severity and onset of the veteran's cardiac 
problems.  The RO asked that she respond by April 20, 2001.

In May 2001, the appellant supplied certain medical records.  
She enclosed June 1991 progress notes from St. Joseph's 
Hospital in Houston indicating complaints of chest pain.  An 
associated chest X-ray study revealed mildly thickened and 
flattened pleura.  She submitted June 1993 medical records 
from St. Joseph's Hospital indicating that the veteran was 
being treated for alcohol withdrawal symptoms.  He denied 
chest pain and shortness of breath.  The discharge summary 
reflected diagnoses of alcohol withdrawal syndrome, 
alcoholism, dementia, rectal bleeding, possible rectal 
polyps, chest pain, hepatic dysfunction, and hematuria.  

A February 1994 treatment report supplied by the appellant 
from the Houston Fire Department reflected complaints of 
weakness and inability to walk due to dizziness.  A March 
1994 Houston Fire Department treatment report indicated that 
the veteran complained of difficulty breathing; that report 
reflected wheezing in the lower lobes.  A March 1994 medical 
report from St. Joseph's Hospital indicated a diagnosis of 
chest pain, probably secondary to coronary artery disease and 
COPD.  A September 1995 Houston Fire Department treatment 
report indicated that the veteran was suffering from rectal 
bleeding, but refused treatment.  

A March 1998 Houston Fire Department treatment report 
indicated that he had suffered a seizure.  A March 1998 
radiologic report from St. Joseph's Hospital indicated an 
atypical lordotic view of the chest, a vague area of 
increased density in the right upper chest and atypical 
pleural thickening.  Another chest X-ray report indicated 
that cardiomegaly was evident.  

A May 2001 VA medical opinion regarding the cause of the 
veteran's death concluded that there was no relation between 
the veteran's asbestosis and his death.  On review of the 
claims file, the VA physician indicated that medical records 
showed results consistent with COPD that appeared stable over 
time.  The physician also noted that the veteran had suffered 
two myocardial infarctions.  From this, the physician 
concluded that the veteran likely died of cardiovascular 
disease upon which his apparently mild asbestosis had no 
impact.  The reviewing physician also noted that the steroids 
prescribed the veteran were for the treatment of his COPD and 
not his asbestosis, for which there is no treatment.  

Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996). 

Analysis

The Board finds that although this claim was initially 
decided by the RO before enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), an additional remand to the RO is unwarranted as 
VA has already met its obligations to the veteran under that 
statute.  In February 2001, the Board remanded this matter 
for further development to include compliance with the 
mandates of VCAA; all relevant facts have been adequately 
developed by the RO; given the circumstances of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating her 
claim.  The RO received relevant medical records from the 
appellant and obtained a medical opinion pertaining to the 
cause of the veteran's death.  Also, the RO issued a complete 
supplemental statement of the case.  Accordingly, the Board 
finds that VA has fully satisfied its duty to the appellant 
under VCAA.  As the RO fulfilled the duty to assist, and 
because the change in law has no material effect on 
adjudication of his claim, the Board finds that it can 
consider the merits of this appeal without prejudice to her.  
See Bernard v Brown, 4 Vet. App. 384 (1993).

There is no dispute that the veteran suffered from 
asbestosis, as well as other debilitating conditions during 
his lifetime.  However, the competent and probative medical 
evidence of record is unequivocal in showing that there is no 
relation between his service-connected asbestosis and ASHD, 
the official cause of death.  

The May 2001 VA medical opinion indicated not only that 
asbestosis did not directly cause his death, but also that it 
did not contribute in any way to his fatal ASHD.  
Furthermore, contrary to the appellant's contention that 
medication prescribed for asbestosis, which she referred to 
as his "service-connected pneumoniosis," contributed to his 
death, the VA physician indicated that such medication could 
not have been prescribed for asbestosis because there is no 
treatment for that disability.  

The evidence clearly reflects that the veteran's asbestosis 
did not directly or substantially contribute to his death.  
Furthermore, treatment for asbestosis did not contribute to 
his death.  Thus, service connection for the cause of the 
veteran's death must be denied.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

